 


109 HR 3577 IH: To amend section 10501 of title 49, United States Code, to exclude solid waste disposal from the jurisdiction of the Surface Transportation Board.
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3577 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Menendez (for himself, Mr. Pallone, Mr. Pascrell, Mr. Andrews, and Mr. Rothman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend section 10501 of title 49, United States Code, to exclude solid waste disposal from the jurisdiction of the Surface Transportation Board. 
 
 
1.Amendments to exclude solid waste disposal from the jurisdiction of the BoardSection 10501 of title 49, United States Code, is amended— 
(1)in subsection (b)(2), by inserting except for solid waste management facilities (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903)), after facilities,; and 
(2)in subsection (c)(2)— 
(A)by striking over mass and inserting the following: 
over— 
(A)mass; and  
(B)by striking the period at the end and inserting the following: 
; or 
(B)the processing or sorting of solid waste..  
 
